            Case 1:21-cv-01456-RA Document 13
                                           12 Filed 04/16/21
                                                    04/15/21 Page 1 of 1
                                  Timothy J. Straub                                                        Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                  United States
                                  D   +1 212-768-6821

                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




April 15, 2021

VIA ECF


The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     Jaquez v. Luxie, Inc.: Case No. 1:21-cv-01456-RA


Dear Judge Abrams:

We represent defendant Luxie, Inc. (“Defendant”) in the above-referenced matter. Together with counsel
for plaintiff, Ramon Jaquez, we jointly and respectfully move this Court to stay all case deadlines in this
action for forty five (45) days, from April 15, 2021 to May 31, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub



                                                           All deadlines are hereby adjourned to May 31,
cc:     All counsel of record (by ECF)                     2021. If the action does not settle in the interim,
                                                           the parties shall file a status report no later than
                                                           June 1, 2021.

                                                           SO ORDERED.



                                                           ___________________
                                                           Hon. Ronnie Abrams
                                                           04/16/2021
